NOONAN, Circuit Judge,
concurring:
I concur in the opinion I have authored for the court and add the following:
Moreover, the Texas agency did not fall within the meaning of “child protective agency” as used in the statute. The intent of the California legislature is clearly expressed in section 11166.3(a): “The Legislature intends that in each county the law enforcement agencies and the county welfare or social services department shall develop and implement cooperative arrangements in order to coordinate existing duties in connection with the investigation of suspected child abuse cases.” The California legislature is expressing its intent as to California counties. The California legislature has no jurisdiction over Texas counties and could not have intended to develop a statutory scheme that imposed duties upon the Texas Department of Justice, Texas Department of Social Services, or Texas child protective agencies or created immunity because of compliance with duties as to Texas agencies.